Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 21 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents that issue from 17/027,342, 17/026,833, 17/027,062, 17/027,149, 17/026,808 and 17/027,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement.
The rejection of claims 5 and 9 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  
The provisional rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 17/026,833, 17/027,062, 17/027,149, 17/026,808 and 17/027,158 are withdrawn in light of Applicant’s filing a terminal disclaimer.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/027,342 is withdrawn in light of Applicant’s filing a terminal disclaimer.  The rejection in the Office action mailed 4 February 2022 indicated that the rejection was over 17/027,542, but Applicant properly indicated that the rejection should have been over 17/027,342 and filed a terminal disclaimer over that application.
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662